Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 26, 2000, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Demakos, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The record does not support the defendant’s claim of ineffective assistance of counsel since it demonstrates that his trial counsel rendered meaningful representation to him at all stages of the proceedings (see People v Ellis, 81 NY2d 854 [1993]; People v Baldi, 54 NY2d 137 [1981]).
The Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress his written statements (see People v Baker, 208 AD2d 758 [1994]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.